Exhibit 10.2

 

SEVERANCE AND RELEASE AGREEMENT

 

This Severance and Release Agreement (“Agreement”) is made by and between
Seattle Genetics, Inc., a Delaware corporation (the “Company”), and Amy P. Sing,
M.D. (“Employee”).

 

WHEREAS, Employee has been employed by the Company;

 

WHEREAS, the Company and Employee have mutually agreed to terminate Employee’s
employment relationship and to release each other from any claims arising from
or related to the employment relationship;

 

NOW, THEREFORE, in consideration of the mutual promises made herein, the receipt
and sufficiency of which are hereby acknowledged, the Company and Employee
hereby agree as follows:

 

1. Non-Admission of Liability. This Agreement shall not be construed as an
admission by the Company that it acted wrongfully with respect to Employee or as
an admission by Employee of any wrongdoing.

 

2. Termination of Employment.

 

(a) The effective date of the termination of Employee’s employment with the
Company will be August 29, 2003 (the “Termination Date”). On or before the
Termination Date, the Company shall pay to Employee all salary, wages, accrued
and unused vacation through the Termination Date and any and all other benefits
due to Employee with respect to her employment.

 

(b) Commencing July 1, 2003, Employee will not be required to be in attendance
at the Company’s offices. Instead, Employee will make herself reasonably
available for consultation by the Company on an as-needed basis for up to
fifteen (15) hours per week until the Termination Date, including without
limitation checking and responding to her voicemail and email at least once per
workday.

 

3. Consideration.

 

(a) Severance and Benefits. In consideration for the release of claims set forth
below and other obligations under this Agreement, and provided that Employee
returns this fully executed Agreement on or before August 6, 2003 and does not
revoke it during the Revocation Period described in Section 8 below, the Company
agrees to provide to Employee the following severance benefits: (a) on the
Termination Date, payment of a lump sum gross severance amount of Ninety-Eight
Thousand Thirteen Dollars and Twenty-Four Cents ($98,013.24), subject to
withholding of applicable taxes, which is equal to six (6) months of Employee’s
regular base salary; (b) waiver of the Company’s repurchase right with respect
to Employee’s stock options that were early exercised as described in Section
4(b) below; and (c) payment of Employee’s COBRA health insurance premiums from
the Termination Date through February 29, 2004 as set forth in Section 5 below.



--------------------------------------------------------------------------------

(b) Loan Repayment. During 2000, the Company provided Employee with two loans in
connection with Employee’s early exercise of certain stock options. According to
the terms of the notes, these loans become due and payable in full on the
Termination Date. Employee acknowledges that she is required to repay the full
amount of principal plus interest of these loans in accordance with their terms.

 

4. Equity Ownership.

 

(a) Current Ownership. During the course of Employee’s employment, the Company
has granted to Employee options to purchase a total of 260,000 shares of the
Company’s common stock under the terms of the Company’s Amended and Restated
1998 Stock Option Plan (the “Plan”). Employee has exercised options to purchase
200,000 shares, of which 13,438 shares remain subject to a repurchase right at
cost on behalf of the Company as of the Termination Date. In addition, Employee
holds outstanding options to purchase 60,000 shares, of which 16,666 shares are
vested and exercisable as of the Termination Date.

 

(b) Stock Ownership. The Company and Employee agree that, as of the Termination
Date, Employee shall be entitled to retain ownership of all 200,000 shares
already exercised pursuant to Employee’s options, and the Company waives its
right to repurchase the 13,438 shares still subject to the Company’s repurchase
right. Employee shall also retain ownership of all shares of the Company’s
common stock Employee received through the Company’s Employee Stock Purchase
Plan and the 1998 Stock Bonus Plan.

 

(c) Stock Options. Employee currently has the following outstanding stock
options:

 

Grant Date

--------------------------------------------------------------------------------

   Exercise Price


--------------------------------------------------------------------------------

   Total Shares Subject
to the Option


--------------------------------------------------------------------------------

   Vested Shares as of
Termination Date


--------------------------------------------------------------------------------

October 26, 2001

   $ 3.9985    20,000    9,166

February 1, 2002

   $ 6.34    15,000    5,625

April 26, 2002

   $ 6.00    15,000    5,000

January 31, 2003

   $ 3.30    10,000    0

 

The Company agrees to accelerate the vesting of Employee’s stock options granted
on October 26, 2001 and January 31, 2003 such that they shall be fully vested
and exercisable for an aggregate of 30,000 shares as of the Termination Date.
Employee’s other two options granted on February 1, 2002 and April 26, 2002
shall not be accelerated, but shall remain vested and exercisable for an
aggregate of 10,625 shares as of the Termination Date as indicated in the table
above. Employee shall have the right, for the period of time specified in
Employee’s stock option agreements and the Plan, to exercise any or all of the
40,625 shares subject to her outstanding options that are vested and exercisable
as of the Termination Date after taking into account the acceleration of vesting
provided herein.

 

-2-



--------------------------------------------------------------------------------

(d) Employee acknowledges that, as to any option shares: (i) that are not vested
and exercisable as of the Termination Date after giving effect to the
acceleration of vesting provided pursuant to Section 4(c) above, or (ii) that
are not exercised in accordance with Employee’s stock option agreements and the
Plan, the options shall be void and the vested shares of the Company’s common
stock subject to the options shall be forfeited. Except as set forth in this
Section 4, Employee acknowledges that as of the Termination Date, Employee has
no right, title or interest in or to any additional shares of the Company’s
capital stock under the agreements referenced herein or any other document,
instrument or arrangement with the Company.

 

5. Benefits. Following the Termination Date, Employee and/or her covered
dependents may elect COBRA medical, dental and vision plan continuation coverage
for the time period and under such conditions as are provided by COBRA. As set
forth in Section 3(a), the Company will pay Employee’s COBRA health insurance
premiums through February 29, 2004.

 

6. Property Return. Employee agrees to immediately review all personal items and
return to the Company all Company-owned property in Employee’s possession, such
as all keys to Company buildings or property, all Company-owned equipment, all
Company software, documents and papers (such as reports, presentations,
notebooks, and files), all Company credit cards, and all other Company property.
Employee agrees to destroy personal copies of such property and shall not use or
transfer any Company property to others.

 

7. Release of Claims. In exchange for the consideration under this Agreement
which Employee would not otherwise be entitled to receive, Employee and her
successors and assigns thereby fully and forever release and discharge the
Company, any of its subsidiary or related companies, any Company-sponsored
employee benefit plan in which Employee participates and any of their officers,
directors, trustees, stockholders, agents, employees, investors, stockholders,
administrators, and their successors and assigns from any claim, duty,
obligation or cause of action relating to any matters of any kind, whether known
or unknown, suspected or unsuspected, that Employee may possess arising from any
omissions, acts or facts that have occurred up until and including the date of
this Agreement, including, without limitation:

 

(a) any and all claims relating to or arising from Employee’s employment
relationship with the Company and termination of that relationship;

 

(b) any and all claims relating to, or arising from, Employee’s right to
purchase, or actual purchase of shares of stock of the Company;

 

(c) any and all claims for personal injury, wrongful discharge of employment,
breach of contract (both express and implied), breach of a covenant of good
faith and fair dealing (both express and implied), negligent or intentional
infliction of emotional distress, negligent or intentional misrepresentation,
negligent or intentional interference with contract or prospective economic
advantage and defamation;

 

-3-



--------------------------------------------------------------------------------

(d) any and all claims for violation of any federal, state or local statute,
including, but not limited to the Title VII of the Civil Rights Act of 1964, the
Age Discrimination in Employment Act, the Older Workers’ Benefits Protection
Act, the Employee Retirement and Income Retirement Security Act, the Workers
Retraining and Notification Act, and the Rev. Code of Washington Sections
49.45.010 et. seq. and 49.60.010 et. seq.;

 

(e) any and all claims arising out of any other state, federal or local laws and
regulations relating to employment or employment discrimination; and

 

(f) any and all claims for attorney’s fees and costs.

 

Employee and the Company agree that the release set forth in this Section 7
shall be and shall remain in effect as a complete general release as to the
matters released. This release does not extend to any obligations incurred under
this Agreement or to any rights or claims that may arise after the date of this
Agreement.

 

8. Acknowledgement of Wavier of Claims under ADEA. Employee acknowledges that
she is waiving and releasing any rights she may have under the Age
Discrimination in Employment Act of 1967 (“ADEA”) and that this waiver and
release is knowing and voluntary. Employee and the Company agree that this
waiver and release does not apply to any rights or claims that may arise under
the ADEA after the Effective Date. Employee acknowledges that the consideration
given for this Agreement is in addition to anything of value to which Employee
was already entitled. Employee further acknowledges that she has been advised by
this writing that: (a) she should consult with an attorney prior to executing
this Agreement; (b) she has twenty-one (21) days in which to consider this
Agreement; (c) she has seven (7) days following executing this Agreement to
revoke this Agreement (the “Revocation Period”); and (d) this Agreement shall
not be effective until the Revocation Period has expired. Any revocation should
be in writing and delivered to Kirsten Smith at the Company by close of business
on the seventh (7th) day from the date that Employee signs this Agreement.
Unless revoked in accordance with this paragraph, the Agreement will become
final and irrevocable on the eighth (8th) day following execution of this
Agreement.

 

9. Confidentiality. Because the Company does not offer severance benefits as
contemplated by this Agreement to all terminating employees, it is important to
the Company that both the fact of the severance package as well as the amount of
the package remains confidential to the extent possible, subject to the
Company’s compliance with disclosure requirements under securities laws and
regulations. Employee therefore agrees to maintain in confidence the existence
of this Agreement, the contents and terms of this Agreement, and the
consideration for this Agreement (hereinafter collectively referred to as
“Settlement Information”). Employee agrees not to disclose any Settlement
Information to third parties, and agrees that there will be no publicity,
directly or indirectly, concerning any Settlement Information except to her
spouse, attorney, accountant or other similar advisor and shall direct those
individuals to maintain the confidentiality of this Agreement.

 

10. No Other Filings. Employee represents that she has not filed any claim that
was released in this Agreement against the Company or its releasees, and that
she will not do so at any time in the future; however this will not limit
Employee from filing a claim to enforce the terms of this Agreement.

 

-4-



--------------------------------------------------------------------------------

11. Nondisclosure of Confidential and Proprietary Information.

 

(a) Employee shall continue to maintain the confidentiality of all confidential
and proprietary information of the Company as provided by the Proprietary
Information and Inventions Agreement previously entered into between the Company
and Employee, which agreement shall remain in effect pursuant to its terms.
Employee agrees that at all times hereafter, Employee shall not intentionally
divulge, furnish or make available to any party any of the trade secrets,
patents, patent applications, price decisions or determinations, inventions,
customers, proprietary information or other intellectual property rights of the
Company, until after such time as such information has become publicly known
otherwise than by act of collusion of Employee. Employee warrants that she has
returned all the Company’s property and confidential and proprietary information
in her possession.

 

(b) Employee further acknowledges that during the course of her employment,
Employee has acquired highly personal and confidential information about the
Company’s directors, stockholders, officers, agents, representatives and
employees, past and present, their families, friends, business associates,
investments, financial affairs, and business interests. Employee agrees that she
will respect the confidences of these individuals and will not at any time
directly or indirectly divulge or disclose for any purpose whatsoever, or use
for Employee’s own benefit, any confidential information that has been obtained
by or disclosed to Employee as a result of her employment with the Company.

 

12. Nondisparagement; Unemployment Benefits.

 

(a) Employee agrees not to disparage the Company, its affiliates, employees,
agents, directors, officers, stockholders, representatives or employees, past or
present. A disparaging statement is any oral or written comment, which in the
mind of a reasonable person would tend to diminish the reputation, business
condition, integrity, competence or good character of another. Moreover,
Employee will not speak about the Company with any banker, analyst, broker or
existing or potential business partner of the Company without the prior written
approval of the Company’s Chief Executive Officer. The parties acknowledge and
agree that any breach of this Section 12(a) is a material breach of this
Agreement.

 

(b) The Company agrees to provide an employment reference for Employee. Employee
agrees to direct all prospective employers to contact either Clay B. Siegall or
H. Perry Fell. Drs. Siegall and Fell agree to provide truthful and positive
information about Employee when responding to requests for employment
references.

 

(c) The Company agrees not to dispute Employee’s receipt of unemployment
benefits after the Termination Date.

 

13. Breach of this Agreement. Employee acknowledges that upon her breach of
Section 11 or Section 12 of this Agreement, the Company would sustain
irreparable harm from such breach, and, therefore, Employee agrees that in
addition to any other remedies that the Company may have for any breach of this
Agreement or otherwise, the Company shall be entitled to obtain equitable
relief, including specific performance and injunctions, restraining Employee
from committing or continuing any such violation of this Agreement.

 

-5-



--------------------------------------------------------------------------------

14. No Representations. Each Party represents that it has carefully read and
understands the scope and effect of the provisions of this Agreement. Neither
Party has relied upon any representations or statements made by the other Party
which are not specifically set forth in this Agreement.

 

15. Severability. In the event that any provision hereof becomes or is declared
by a court of competent jurisdiction to be illegal, unenforceable or void, said
provision may be modified by the court to the extent necessary to render it
enforceable and the remainder of this Agreement shall continue in full force and
effect.

 

16. Effective Date. This Agreement is effective after it has been signed by both
Parties and when eight (8) days have passed since Employee has signed the
Agreement (the “Effective Date”), unless revoked by Employee within seven (7)
days after the date the Agreement was signed by Employee.

 

17. Entire Agreement. This Agreement represents the entire agreement and
understanding between the Company and Employee concerning Employee’s separation
from the Company and supersedes and replaces any and all prior agreements and
understandings concerning Employee’s relationship with the Company and her
compensation by the Company other than the Stock Option Agreements and Plan
described in Section 4 and the Proprietary Information and Inventions Agreement
described in Section 11.

 

18. No Oral Modification. This Agreement may only be amended in writing signed
by Employee and the Company.

 

19. Governing Law. This Agreement shall be governed by the laws of the State of
Washington.

 

20. Counterparts. This Agreement may be executed in counterparts, and each
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

21. Assignment. This Agreement may not be assigned by Employee or the Company
without the prior written consent of the other Party. Notwithstanding the
foregoing, this Agreement may be assigned by the Company to a corporation
controlling, controlled by or under common control with the Company without the
consent of Employee.

 

22. Authority. The Company represents and warrants that the undersigned has the
authority to act on behalf of the Company and to bind the Company and all who
may claim through it to the terms and conditions of this Agreement. Employee
represents and warrants that she has the capacity to act on her own behalf and
on behalf of all who might claim to be bound by the terms and conditions of this
Agreement. Each Party warrants and represents that there are no liens or claims
of lien or assignments in law or equity or otherwise of or against any of the
claims or causes of action released herein.

 

-6-



--------------------------------------------------------------------------------

23. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the parties
hereto, with the full intent of releasing all claims. The parties acknowledge
that:

 

  (a)   They have read this Agreement;

 

  (b)   They have been represented in the preparation, negotiation, and
execution of this Agreement by legal counsel of their own choice or that they
have voluntarily declined to seek such counsel;

 

  (c)   They understand the terms and consequences of this Agreement and of the
releases it contains, and

 

  (d)   They are fully aware of the legal and binding effect of this Agreement.

 

Employee acknowledges and agrees that she has been given at least twenty-one
(21) days to decide whether to sign this Agreement, and has signed it only after
full reflection and analysis. Employee further acknowledges that Employee has
been encouraged to obtain an attorney’s independent counsel and advice, and that
Employee has read and understands the complete Agreement. By signing this
Agreement prior to the expiration of the twenty-one (21) day period set forth in
Section 8 herein, Employee acknowledges and agrees that she had adequate time
and opportunity to fully consider her rights and this release of them.

 

[Signature page follows]

 

-7-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Severance and Release
Agreement on the respective dates set forth below.

 

COMPANY:        EMPLOYEE: SEATTLE GENETICS, INC.        AMY P. SING, M.D.

By:

 

/s/ Clay B. Siegall

--------------------------------------------------------------------------------

      

/s/ Amy P. Sing

--------------------------------------------------------------------------------

             (Signature)

Name: Clay B. Siegall

      

Amy P. Sing, M.D.

--------------------------------------------------------------------------------

         (Print Name)

Title: President & CEO

        

Date: August 7, 2003

      

Date: July 30, 2003

 

-8-